COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER


Appellate case name:        Stella D. Salmeron v. Dell, Inc.
Appellate case number:      01-19-00922-CV
Trial court case number:    1138976
Trial court:                County Civil Court at Law No. 1 of Harris County, Texas

       On April 29, 2021, this Court issued a memorandum opinion affirming the judgment
of the county court which dismissed Appellant Stella D. Salmeron’s claims against
Appellee Dell, Inc. with prejudice. Thereafter, this Court granted two motions for extension
of time to file rehearing or en banc reconsideration filed by Appellant, but denied her third
motion for extension, making any motion for rehearing due on October 28, 2021. In our
order denying her third motion for extension, we noted that we had previously stated that
no additional extensions would be granted.
       On October 28, 2021, Appellant filed a fourth Motion for “Extension of Time to
File Motion to Rehearing or En Banc Reconsideration.” Appellant’s fourth motion for
extension of time to file a motion for rehearing or en banc reconsideration is denied.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually        Acting for the Court

Date: November 18, 2021